              Case:20-00325-swd              Doc #:1821 Filed: 08/16/2021                Page 1 of 3




                            UNITED STATES BANKRUPTCY COURT
                          FOR THE WESTERN DISTRICT OF MICHIGAN



In re:                                                         Chapter 11
NAJEEB AHMED KHAN,1                                            Case No. 19-04258 (SWD)
                                  Debtor.



In re:                                                         Chapter 11
INTERLOGIC OUTSOURCING, INC., et al.,                  2
                                                               Case No. 20-00325 (SWD)
                                   Debtors.                    (Jointly Administered)




In re:                                                         Chapter 11
KHAN AVIATION, INC., et al.,3                                  Case No. 19-04261 (SWD)
                                   Debtor.                     (Jointly Administered)




         ORDER EXTENDING DEADLINE TO FILE ADVERSARY PROCEEDINGS

         This matter comes before the Court on the Liquidating Trustee’s Motion to Extend

 Deadline to File Adversary Proceedings, as supplemented by the Supplement to the Liquidating




 1
     Estate Tax I.D. No.: XX-XXXXXXX.
 2
     The Debtors in the jointly administered Interlogic Outsourcing, Inc. cases (“IOI Cases”), along with the last four
     digits of each Debtor’s federal tax identification number are: Interlogic Outsourcing, Inc. (1273); IOI Payroll
     Services, Inc. (1202); TimePlus Systems, LLC (9477); IOI West, Inc. (1405); Lakeview Technology, Inc. (1451);
     Lakeview Holdings, Inc. (7589); and ModEarn, Inc. (3473) (cumulatively, the “IOI Debtors”). The location of
     the IOI Debtors’ headquarters is: 1710 Leer Drive, Elkhart, Indiana 46514.
 3
     The Debtors in these jointly administered cases (collectively, the “Khan Entity Cases”), along with the last four
     digits of each such Debtor’s federal tax identification number, are: Khan Aviation, Inc. (0145), GN Investments,
     LLC (3550), KRW Investments, Inc. (4356), NJ Realty, LLC (3761), NAK Holdings, LLC (4717), and Sarah Air,
     LLC (4718).

                                                           1
             Case:20-00325-swd           Doc #:1821 Filed: 08/16/2021               Page 2 of 3




Trustee’s Motion to Extend Deadline to File Adversary Proceedings (the “Motion”),4 and the

Court having reviewed the Motion and all related filings; and the Court having jurisdiction to

consider the Motion and the relief requested therein in accordance with 28 U.S.C. §§ 107(b)(2),

157 and 1334; and the Court having determined that there is good and sufficient cause for the relief

set forth herein; it is hereby

ORDERED, ADJUDGED AND DECREED THAT:

        1.      The Motion is granted as set forth herein.

        2.      All objections to the Motion not previously withdrawn are overruled on their merits.

        3.      Solely with respect to those persons or entities who received notice of the Motion,

the statutory deadlines to commence litigation and adversary proceedings under section 546 of the

Bankruptcy Code are extended for cause pursuant to Bankruptcy Rule 9006(b), through and

including December 31, 2021; provided, however, this Order excludes and does not extend any

limitations period for any claims against Crowe LLP or any of its principals, partners, employees,

or agents.




4
    Capitalized terms used but not otherwise defined herein shall have the same meanings ascribed to them in the
    Motion.

                                                       2
              Case:20-00325-swd      Doc #:1821 Filed: 08/16/2021          Page 3 of 3




         4.     The Court retains exclusive jurisdiction with respect to all matters arising from or

 related to the implementation, interpretation, and enforcement of this Order.

                                        END OF ORDER

  Order prepared and submitted by:

  Nicholas M. Miller (admitted pro hac vice)
  Micah E. Marcus (admitted pro hac vice)
  Ashley J. Jericho (P72430)
  MCDONALD HOPKINS LLC
  300 North LaSalle Street, Suite 1400
  Chicago, IL 60654
  Telephone: (312) 642-6938
  Facsimile: (312) 280-8232
  nmiller@mcdonaldhopkins.com
  mmarcus@mcdonaldhopkins.com
  ajericho@mcdonaldhopkins.com




                                                3




IT IS SO ORDERED.

Dated August 16, 2021
